Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 1 of 18 PageID #: 1022




                                    UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF RHODE ISLAND


  JOHN DEATON, ESQ.,             :
            Plaintiff,           :
                                 :
             v.                  :                                          C.A. No. 20-78WES
                                 :
  STEVEN JOHNSON and LAW OFFICES :
  OF STEVEN JOHNSON, P.C.,       :
             Defendants.         :

                              REDACTED MEMORANDUM AND ORDER1

  PATRICIA A. SULLIVAN, United States Magistrate Judge.

           Now pending before the Court is a motion to remand a removed motion for disbursal of

  $            for attorneys’ fees2 originally filed in the Providence County Superior Court by Rhode

  Island Attorney John Deaton (“Deaton”). Deaton’s motion for attorneys’ fees arises in an

  ongoing state court proceeding captioned In re All Individual Kugel Mesh Cases, Master Docket

  No. P.C.-2008-9999. Invoking federal diversity jurisdiction and disputing that Deaton is entitled

  to the fees he seeks, Deaton’s co-counsel in the Superior Court proceeding, a Texas attorney,

  Steven Johnson, and his law firm, the Johnson Law Firm, (collectively, “JLF”) removed

  Deaton’s motion for attorneys’ fees to this Court. Pursuant to 28 U.S.C. § 1447, Deaton asks the

  Court to remand the matter back to the Superior Court. ECF No. 7.




  1
    This memorandum and order is a judicial record to which the public has a right of public access deriving from the
  First Amendment and common law. Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (1st Cir. 1986). The parties have
  jointly requested that the Court redact just the portions of this memorandum and order reflecting dollar amounts in
  light of a confidentiality order entered in the underlying state court action. After weighing the public right of access
  against the interest of the parties, the Court finds the minimal redactions proposed are justified and consistent with
  applicable law. Based on the foregoing, this redacted version is issued publicly, while the original memorandum
  and order remains under seal.
  2
   As filed in the Superior Court, the motion for disbursal of attorneys’ fees was captioned “Motion to Order Epiq
  Global, as Successor to Garretson Resolution Group to Disburse the March 11, 2016, Lien of                Dollars.”
  ECF No. 7-2 at 12-19.
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 2 of 18 PageID #: 1023




             The pertinent background may be briefly sketched. JLF represents claimants alleging

  injury caused by defective Kugel Mesh implants manufactured by Davol, Inc., a Rhode Island

  entity that is a subsidiary of C.R. Bard, Inc. (collectively, “Bard/Davol”). Beginning in 2008,

  JLF chose Rhode Island’s Superior Court as the venue to file 176 Kugel Mesh cases. JLF

  engaged Deaton as local counsel for these cases. JLF also filed Kugel Mesh cases in Illinois and

  other jurisdictions, some of which were transferred to this Court. JLF engaged Deaton to be trial

  counsel for one of these cases (Patton v. Davol, Inc., C.A. No. 08-2316ML (“Patton v. Davol”)).

  In total, JLF was handling over three hundred Kugel Mesh cases and claims (collectively, “JLF

  Kugel Mesh cases”).3 For the 176 Superior Court JLF Kugel Mesh clients and for Patton v.

  Davol, JLF agreed to pay Deaton a percentage of any attorneys’ fee JLF might recover based on

  its contingency fee agreements. As the settlement of all of the JLF Kugel Mesh cases neared

  culmination through the creation by the Superior Court of a “Qualified Settlement Fund”

  (“QSF”), established pursuant to Internal Revenue Code (“IRS”) § 468B, the working

  relationship between Deaton and JLF unraveled. Since, it has descended into open hostility,

  spawning multiple lawsuits and arbitration proceedings, principally in Texas. The gravamen of

  this multi-front chess match is Deaton’s contractual claim of entitlement to share in the

  attorneys’ fees generated by the JLF Kugel Mesh cases, JLF’s opposition to paying him

  anything, as well as Deaton’s and JLF’s attacks on the quality of their respective work.4


  3
      The persons asserting these claims are referred to as the “JLF Kugel Mesh clients.”
  4
    Rather than attempting to chronical the “procedural motley,” Patton v. Johnson, 915 F.3d 827, 830 (1st Cir. 2019),
  arising from the Deaton/JLF fee dispute, I direct the reader to some of the judicial decisions that describe it. See,
  e.g., Deaton v. Moreno, No. 02-16-00188-CV, 2017 WL 4683940, at *3 (Tex. App. Oct. 19, 2017) (holding court
  has jurisdiction over controversy, inter alia, between Deaton and Johnson, about whether, and to what extent, either
  attorney is liable for damages to former client or is owed attorneys’ fees); Deaton v. Johnson, No. 05-16-01221-CV,
  2017 WL 2991939, at *3 (Tex. App. July 14, 2017) (holding Deaton is subject to personal jurisdiction in Texas and
  bound by an arbitration clause in JLF attorney representation agreement; dispute between Deaton and JLF may
  proceed according to its terms). In addition, JLF has advised the Court, and Deaton does not dispute, that at least
  one binding arbitration to resolve the overall Deaton/JLF fee dispute is ongoing in Texas. ECF No. 12 at 5.

                                                              2
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 3 of 18 PageID #: 1024




          Deaton filed his subsequently removed motion for attorneys’ fees (hereinafter, “QSF

  Disbursal Motion”) on January 24, 2020, in the Superior Court. The QSF Disbursal Motion asks

  the Superior Court to order that $                 – the entirety of a segregated portion of the QSF

  created for the benefit of JLF Kugel Mesh clients to settle their claims against Bard/Davol

  (including to pay their attorneys’ fees) – be disbursed to him. According to the Motion, Deaton

  seeks disbursal not only for his share of the contingency fees earned by JLF in connection with

  the 176 Superior Court JLF Kugel Mesh cases and Patton v. Davol, but also to reimburse him for

  the monies he has expended to maintain a post-settlement suit by Rickie Patton against JLF.5

          JLF removed just the QSF Disbursal Motion (and nothing else pertinent to the ongoing

  administration of the QSF in In re All Individual Kugel Mesh Cases, Master Docket No. P.C.-

  2008-9999) to this Court on February 13, 2020. Deaton promptly responded with a motion to




  5
    Because it was pending in the District of Rhode Island from May 2017 until September 2019, this Court is
  intimately familiar with this case, in which Rickie Patton, represented by Lynch & Pine, sued JLF claiming that JLF
  made misrepresentations to induce him to accept the Kugel Mesh settlement. Patton v. Johnson, No. 17-259WES
  (“Patton v. Johnson”). For reasons that did not become clear while it was pending here, Patton v. Johnson never
  reached the merits of Rickie Patton’s claim but instead spawned extensive and labyrinthine procedural skirmishing
  over arbitration and venue. Patton v. Johnson, No. 17-259WES, 2018 WL 3655785, at *9 (D.R.I. Aug. 2, 2018)
  (denying motion to compel arbitration), aff’d, 915 F.3d 827 (1st Cir. 2019); see Patton v. Johnson, No. CV 17-
  259WES, 2019 WL 4193412, at *3 (D.R.I. Sept. 4, 2019) (transferring venue to the Northern District of Texas).
  During these Patton v. Johnson proceedings, more than once I expressed to the parties the Court’s bafflement arising
  from the proportionality disconnect between their procedural fight and what seemed to be the merits of Rickie
  Patton’s case. Ultimately, the Court transferred Patton v. Johnson to Texas, while puzzling over Patton’s sole
  argument for remaining here – that the presence of Deaton (who seemingly had little to do with the case) in Rhode
  Island made it an appropriate venue: “[n]or have Plaintiffs presented any explanation for why Deaton is a key
  witness, nor do they cite anything to elucidate why justice would be served by a venue convenient only to a non-
  party witness but so inconvenient for the parties.” Patton, 2019 WL 4193412, at *3. The QSF Disbursal Motion
  now provides a potentially troubling answer to these mysteries. In it, Deaton disclosed (to the Superior Court where
  he filed the QSF Disbursal Motion) that he has been financing, and continues to finance, Patton v. Johnson. Based
  on my familiarity with Patton v. Johnson, it appears to me that Deaton’s expenditures on Patton v. Johnson now
  substantially exceed any possible amount that Rickie Patton might recover, with no end in sight. Only because of
  JLF’s removal of the QSF Disbursal Motion was Deaton’s potential “maintenance” of the Patton v. Johnson
  litigation revealed to this Court. Cf. Toste Farm Corp. v. Hadbury, Inc., 798 A.2d 901, 905-06 (R.I. 2002). Because
  the Court is remanding the QSF Disbursal Motion, these concerns must be sorted out by the Superior Court.


                                                           3
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 4 of 18 PageID #: 1025




  remand, which has been referred to me pursuant to 28 U.S.C. § 636.6 ECF Nos. 1 & 7. For the

  reasons that follow, the motion to remand is granted.

  I.       BACKGROUND – ONGOING SUPERIOR COURT PROCEEDINGS

           In June 2014, Bard/Davol and the JLF Kugel Mesh clients entered into a confidential

  Master Compromise Settlement, Release and Indemnity Agreement (“MSA”), resolving all of

  the JLF Kugel Mesh cases, including those in which Deaton is local counsel, as well as Patton v.

  Davol. The MSA followed a mediation of the cases presided over by an eminent Rhode Island

  Superior Court Justice, the Honorable Alice B. Gibney, who is also the judicial officer in charge

  of the Superior Court docket of Kugel Mesh cases. The resulting MSA called for the creation by

  the Superior Court of a QSF, with the money to be deposited with a specified bank and

  administered by a claims administrator. The claims administrator would calculate the amounts

  owed and would ensure that all common benefit fund expenses, medical liens, other appropriate

  expenses, legal fees and costs were paid, and that net proceeds would be distributed to Kugel

  Mesh claimants who chose to participate in the settlement. The purpose of the QSF is strictly

  cabined – it is for the benefit of JLF Kugel Mesh clients for claims “arising out of, relating to,

  resulting from, or in any way connected with the Actions,7 and/or past or present hernia repair

  product(s) implanted in each claimant . . . that were manufactured . . . by Bard and/or Davol.”

  ECF No. 25-1 at 5, 7. The MSA provides that the venue for all disputes is the “Superior Court of

  Rhode Island” and that all “Counsel and/or Co-Counsel hereby submit himself, herself, itself or


  6
    I am addressing the motion to remand as nondispositive, mindful that, “[i]n this Circuit, all district court rulings
  that a motion to remand is nondispositive have remained undisturbed by the First Circuit.” Pagidas v. Buster, No.
  CV 16-390S, 2016 WL 11545018, at *1 n.1 (D.R.I. Nov. 16, 2016); Blue Cross & Blue Shield of R.I. v. Korsen,
  746 F. Supp. 2d 375, 379 (D.R.I. 2010) (motion to remand is nondispositive); see also Patton, 915 F.3d at 832-33
  (error for a magistrate judge to issue report and recommendation on nondispositive motion). On the record at the
  hearing, Deaton and JLF concurred that this motion to remand may be determined by me. ECF No. 27 at 6-7.
  7
   The term “Actions” is defined as “lawsuits . . . or potential lawsuits . . . relating to . . . any hernia repair product
  manufactured . . . by Bard and/or Davol.” ECF No. 25-1 at 5.

                                                               4
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 5 of 18 PageID #: 1026




  themselves to the personal jurisdiction of the Superior Court of Rhode Island.” ECF No. 25-1 at

  25.

            Between June 2014 and March 2016, the record does not reveal why there seemed to be a

  delay except for the burgeoning dispute between Deaton and JLF over Deaton’s share of the JLF

  Kugel Mesh attorneys’ fees. The dispute bubbled over with the filing by Deaton’s law firm in

  the Superior Court on March 7, 2016, of a motion to compel JLF to disclose “settlement monies

  and allocations,” as well as a “Motion to Enforce Attorneys’ Lien,” which Deaton claimed was

  $           . ECF No. 12-2 at 2, 23. A hearing on Deaton’s motion was held on March 11, 2016,

  before Justice Gibney. At the hearing, Deaton threatened to move to vacate the settlement on

  behalf of Rickie Patton unless Deaton’s right to make a claim to a portion of the attorneys’ fees

  to be paid pursuant to the MSA was protected. Overruling JLF’s ham handed attempts to force

  Deaton’s withdrawal from the cases,8 Justice Gibney ruled that, “[Deaton] is the attorney of

  record before me. He has not withdrawn.” ECF No. 15-1 at 23; see also ECF No. 15-1 at 12

  (“As far as this Court is concerned, Mr. Deaton is a part of this case.”). Noting her familiarity

  with the work performed by Deaton and JLF in connection with the mediation of the JLF Kugel

  Mesh cases that she conducted, Justice Gibney stated that she would not be inclined to foreclose

  Deaton from earning his share of JLF’s attorneys’ fees based on her observation of his

  contribution to the settlement; she ruled that “some amount needs to be put in escrow,” not only

  to allow the fee calculation to be completed, but also, potentially, to await the outcome of a “civil

  action” in which “[Deaton and JLF] need to square off against each other.” ECF No. 15-1 at 21-

  23, 26.




  8
   JLF had fired Deaton as local counsel and tried to procure notices from every claimant that Deaton was discharged
  and that his appearances should be withdrawn. ECF No. 15-1 at 8-12.

                                                          5
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 6 of 18 PageID #: 1027




         Following an off-the-record chambers conference with Justice Gibney, id. at 27, JLF, its

  “co-counsel,” the JLF Kugel Mesh clients, and Bard/Davol filed a Stipulation in the Superior

  Court. The Stipulation recites that the QSF will be established by order of the Superior Court

  and “shall remain subject to the continuing jurisdiction of [the Superior] Court,” pursuant to the

  applicable IRS regulations. ECF No. 12-1 at 3. The Stipulation provides that the claims

  administrator “shall only make payments [out of the QSF] to the Claimants and any entities

  asserting a claim of subrogation, as specified in [the Stipulation] and according to the terms set

  forth in the [MSA],” including that it shall pay attorneys’ fees only “to the extent that attorneys’

  fees are to be paid as part of the Claimants’ obligation under existing contingency fee

  agreements.” ECF No. 12-1 at 4. All such payments are to be made “upon Court approval upon

  the joint motion of Claimants’ Counsel and [Bard/Davol].” ECF No. 12-1 at 8. The Stipulation

  requires the claims administrator to send monthly QSF statements to JLF and to Bard/Davol.

  ECF No. 12-1 at 9.

         In reliance on the Stipulation and her prior rulings, on March 14, 2016, Justice Gibney

  issued an Order (“the QSF Order”) establishing the QSF pursuant to the MSA, but providing that

  the claims administrator must segregate $             of the QSF, which may be distributed only

  “upon further order of [the Superior Court],” as well as requiring that Deaton must receive the

  previously requested (and withheld) information regarding the JLF Kugel Mesh case settlements

  on which his fee calculation would be based. ECF No. 7-2 at 8-10. For reasons not elucidated

  on the record, Justice Gibney’s QSF Order contains no finding or determination that the

  segregated portion of the QSF is subject to an “attorneys’ lien.”

         As far as the record before me reveals, the QSF, including the segregated $

  portion, was administered without incident for almost four years. Then, on January 24, 2020,



                                                    6
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 7 of 18 PageID #: 1028




  with the Deaton/JLF battle over attorneys’ fees raging in Texas, Deaton filed his QSF Disbursal

  Motion in the Superior Court. He captioned it as “Motion to Order Epiq Global, as Successor to

  Garretson Resolution Group to Disburse the March 11, 2016, Lien of                                  Dollars.”

  ECF No. 7-2 at 12. In the QSF Disbursal Motion, Deaton argued that he still lacks complete

  information about the disposition of a few of the 176 JLF Kugel Mesh cases for which he acted

  as local counsel but believes that his share of the JLF attorneys’ fees for the Rhode Island

  Superior Court cases should be $                     , or more depending on what the missing information

  reveals. Deaton also asserted that he is entitled to two-thirds of the Rickie Patton Kugel Mesh

  contingency fee, which he averred comes to $                        . In total, Deaton asked for disbursal

  from the segregated portion of the QSF of at least $                         for attorneys’ fees based on legal

  work he did on JLF Kugel Mesh cases. On its face, this portion of Deaton’s Motion appears to

  seek attorneys’ fees that are “to be paid as part of the Claimants’ obligation under existing

  contingency fee agreements.” See ECF No. 7-2 at 5. JLF argues that Deaton is entitled to none,

  or no more than a fraction, of these fees because of his breach of his contractual duty to JLF.

           In addition to seeking to recover fees for his own legal work based on the “existing

  contingency fee agreements” in the JLF Kugel Mesh cases, Deaton’s Motion also seeks

  reimbursement from the segregated portion of the QSF of an additional $                               ; this

  represents the fees Deaton alleges he has incurred “throughout the representation” of Rickie

  Patton in Patton v. Johnson.9 ECF No. 7-2 at 6. Deaton further claimed that the cost of paying

  for Patton v. Johnson, now continuing in Texas, will grow and “will exceed . . . $                             [,]”




  9
    This claim is for the cost of the legal work done by others. Deaton did not perform any legal work on Patton v.
  Johnson, at least not while it was pending in this Court or in the First Circuit. As noted, it was a shock for this
  judicial officer to learn that a case that had been prosecuted before me with such irrational intensity was actually
  being financed by an attorney (Deaton) who had his own dispute with the defendants in the case (JLF). See supra
  n.4.

                                                            7
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 8 of 18 PageID #: 1029




  supporting his claim to the entirety of the segregated portion of the QSF. Id. JLF argues that the

  Patton v. Johnson-based claim – for a total of $              – does not constitute “attorneys’ fees .

  . . to be paid as part of the Claimants’ obligation under existing contingency fee agreements,”

  which is a predicate to disbursal from the QSF. JLF labels as frivolous Deaton’s argument that

  he is entitled to disbursal from the QSF for maintenance of Patton v. Johnson.

         In response to Deaton’s filing of the QSF Disbursal Motion, Bard/Davol appeared in the

  Superior Court to assert its interest in the proceedings; its request that all filings be sealed was

  granted by Justice Gibney. ECF No. 14-1. For its part, JLF filed a motion to intervene arguing

  that it needed to be deemed a party defendant in connection with Deaton’s QSF Disbursal

  Motion so that it would be recognized as having standing to represent its interest in opposing the

  Motion. ECF No. 14 at 2. As soon as the intervention motion was granted, ECF No. 14-1, JLF

  immediately removed the QSF Disbursal Motion (captioned as Deaton’s claim against JLF) to

  this Court.

         At the hearing on the instant motion to remand, the Court questioned the parties

  regarding who or what – other than Deaton and JLF – has an interest in the segregated $

  portion of the QSF. In response, JLF’s supplemental memorandum concedes that the JLF Kugel

  Mesh clients retain an interest; Deaton’s response does not dispute that conclusion. ECF No. 22

  at 4; ECF No. 26. Authenticated by his declaration, Steve Johnson submitted a copy of a report

  received by JLF from the QSF claims administrator, which reflects “that the $                that was

  ‘segregated’ was allocated proportionately to settlement funds . . . irrevocably designated to

  resolve clams brought by clients who participated in the settlement.” ECF No. 25 at 2; see also

  ECF No. 25-4. Based on this averment and the attached report, it is clear that there are now

  ascertainable sums in the segregated $             portion of the QSF owed to JLF Kugel Mesh



                                                     8
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 9 of 18 PageID #: 1030




  clients, for the common benefit fund, for other case expenses and holdbacks, for the claims

  administrator’s expenses, and for attorneys’ fees. Specifically, the amount calculated by the

  claims administrator for “Net Attorney Fees” based on the contingency fee agreements is only

  $            , with the balance of the segregated $             portion of the QSF allocated to an

  array of other stakeholders, most importantly to the JLF Kugel Mesh clients. ECF No. 25-4 at 1.

  The claims administrator’s report also establishes that no residual portion of the QSF is allocated

  for reversion to Bard/Davol.

  II.     STANDARD OF REVIEW AND APPLICABLE LAW

          The federal removal statute provides that “any civil action brought in a State court of

  which the district courts of the United States have original jurisdiction, may be removed by the

  defendant or the defendants, to the district court of the United States for the district and division

  embracing the place where such action is pending.” 28 U.S.C. § 1441(a) (emphasis added). A

  “civil action” in this context requires a separate suit that is not ancillary, incidental, or auxiliary

  to a suit in state court. Ohio v. Doe, 433 F.3d 502, 506 (6th Cir. 2006); LaFlamme v. HSBC

  Mortgage Svs., No. 10-10680-GAO, 2010 WL 2639874, at *1 (D. Mass. June 24, 2010) (the

  “term ‘civil action’ [in §1441(a)] has been interpreted to require a separate suit that is not

  supplementary, ancillary, or incidental to a state court action”); see Armistead v. C & M Transp.,

  Inc., 49 F.3d 43, 46 (1st Cir. 1995) (supplementary superior court proceeding remanded in part

  because it did not independently qualify as a removable “civil action” under 28 U.S.C. §

  1441(a)) (citing Barrow v. Hunton, 99 U.S. 80, 82 (1879) (petition was “substantially a

  continuation” of the original state court suit and not removable to federal court) and First

  National Bank v. Turnbull & Co., 83 U.S. (16 Wall.) 190, 193 (1873) (where a proceeding is

  “only auxiliary and incidental” to a state court action, it cannot be removed)). If a portion of an



                                                     9
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 10 of 18 PageID #: 1031




   ongoing state matter is removed, whether it must be remanded turns on whether the portion can

   be considered separate and independent from the original action. Fox & Horan v. Beiny, No. 92

   Civ. 2067 (LJF), 1992 WL 168261, at *1-2 (S.D.N.Y. June 29, 1992). If the issue removed is

   inextricably linked to the state court action, despite the federal court’s “unflagging obligation” to

   exercise jurisdiction, the federal court must remand. Id. (internal quotation marks omitted).

          “Whether a state action was properly removed to federal court is a question of federal

   jurisdiction.” Int’l Coll. of Surgeons v. City of Chicago, Ill., 91 F.3d 981, 987 (7th Cir. 1996),

   reversed on other grounds, 522 U.S. 156 (1997) (despite parties’ failure to address issues with

   removal, whether court has subject matter jurisdiction cannot be waived); see generally Garcia v.

   Century Surety Co., 71 F. Supp. 3d 1184, 1186 (D. Colo. 2014) (claim that case does not

   constitute a civil action under § 1441(a) implicates federal court’s subject matter jurisdiction).

   The party seeking to remove a case to federal court must shoulder the burden of demonstrating

   the existence of federal jurisdiction. Cardillo v. Cardillo, 360 F. Supp. 2d 402, 414 (D.R.I.

   2005). “The removal statute, moreover, should be strictly construed, and any doubts about the

   propriety of removal should be resolved against the removal of an action.” Id. (internal

   quotation marks omitted). Federal law also governs whether a proceeding is deemed to be a

   “civil action” that is removable pursuant to § 1441(a). Quinn v. Book Named “Sixty Erotic

   Drawings From Juliette”, 316 F. Supp. 289, 292 (D. Mass. 1970); see also Scanlin v. Utica First

   Ins. Co., 426 F. Supp. 2d 243, 246 (M.D. Pa. 2006) (citing Harrison v. St. Louis & S.F.R. Co.,

   232 U.S. 318, 329 (1914) (“as the right given to remove by the United States law is paramount, it

   results that it is also of the essence of the right to remove, that when an issue of whether a prayer

   for removal was rightfully asked arises, a Federal question results which is determinable by the




                                                    10
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 11 of 18 PageID #: 1032




   courts of the United States free from limitation or interference arising from an exertion of state

   power”)).

           Tacitly accepting that what JLF removed constitutes a “civil action,” Deaton’s motion to

   remand relies on Davol’s status as a Rhode Island entity, taking the position that Davol is a party

   to the “civil action,” aligned against him as a diversity-busting defendant, so that this is not an

   action “of which the district courts of the United States have original jurisdiction.”10 28 U.S.C. §

   1441(a); see also Lawrence Builders, Inc. v. Kolodner, 414 F. Supp. 2d 134, 137 (D.R.I. 2006).

   The remand motion also argues that the “civil action” that has been removed was really initiated

   by the 2016 filing by his law firm in the Superior Court of the motion to compel and to enforce

   an attorneys’ lien, which culminated in the entry of the 2016 QSF Order. Therefore, the essential

   predicate to federal jurisdiction – that the removal notice must be “filed within 30 days after the

   receipt by the defendant . . . of a copy of the initial pleading setting forth the claim for relief

   upon which such action or proceeding is based” – is missing. 28 U.S.C. § 1446(b)(1). Deaton

   did not argue that the QSF Disbursal Motion does not constitute a “civil action.”

           In response, JLF concedes the Bard/Davol were served with and responded to Deaton’s

   QSF Disbursal Motion (by asking that all filings be sealed) but counters that considering the

   citizenship of Davol would amount to fraudulent joinder in that Deaton has not asserted any

   claim against Davol for attorneys’ fees and Davol no longer has any residual interest in the

   segregated portion of the QSF. See Kolodner, 414 F. Supp. 2d at 137 (when claimant seeks no

   relief from non-diverse party, court finds that “[a] party fraudulently joined to defeat removal . . .

   is disregarded in determining diversity of citizenship”) (quoting Polyplastics, Inc. v. Transconex,


   10
     The removal statute also requires that, when removal is solely under § 1441(a), “all defendants who have been
   properly joined and served must join in or consent to the removal of the action.” 28 U.S.C. § 1446(b)(2)(A).
   Bard/Davol were served with both Deaton’s 2016 motion to enforce attorneys’ lien and his 2020 QSF Disbursal
   Motion. They have not consented to removal.

                                                           11
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 12 of 18 PageID #: 1033




   Inc., 713 F.2d 875, 877 (1st Cir. 1983)). As to timing, JLF argues that neither it nor Deaton

   became “parties” to the state court proceeding until Deaton filed the QSF Disbursal Motion and

   JLF’s responsive motion to intervene was granted. Last, JLF contends that the foundational

   requirement that a removable dispute must be a “civil action” is waived by Deaton’s failure to

   make the argument.

          Focusing first on Deaton’s arguable waiver, and mindful that “the federal bar to

   entertaining satellite elements of pending state suits and judgments clearly remains intact as the

   sensible judicial rule[,]” the Court sua sponte questioned whether the matter removed amounts to

   a § 1441(a) “civil action.” Armistead, 49 F.3d at 46 (internal quotation marks omitted). In

   proceeding sua sponte, the Court focused on the clarity of the applicable principles, which

   establish that this question must be addressed without regard to whether it is raised by the

   parties. See 28 U.S.C. § 1447(c) (lack of subject matter jurisdiction over removed matter may be

   raised by court at any time). That is, if the matter removed does not constitute a “civil action,”

   federal subject matter jurisdiction is lacking and the matter must be remanded. Armistead, 49

   F.3d at 46, 48; see generally Garcia, 71 F. Supp. 3d at 186. Based on these principles, the Court

   holds that JLF’s waiver argument is of no force; the lack of subject matter jurisdiction is not

   waivable. See Int’l Coll. of Surgeons, 91 F.3d at 987.

          Turning to the merits, whether a removed matter is a “civil action” depends on whether

   the claim is “[a] suit which is merely ancillary or supplemental to another action”; if so, it

   “cannot be removed from state to federal court.” Conn. Bank of Commerce v. Republic of

   Congo, 440 F. Supp. 2d 346, 350 (D. Del. 2006). Whether a matter is ancillary or supplemental

   requires an examination of the parties and the issues in the removed matter:

          To be removable, an action must be independent, not supplementary or incidental
          to another action. It must be practically severable, so as not to do practical


                                                    12
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 13 of 18 PageID #: 1034




          violence. It must not be a mere mode of execution or of relief, inseparably
          connected with the original judgment or decree; but a supplemental proceeding
          [which] in fact involves an independent controversy with some new and different
          party. The mere fact that a controversy had its origin in a state action does not
          require remand; the issue is whether it is a separate suit.

   Mid-century Ins. Co. v. Philadelphia Indem. Ins. Co., No. 3:11-CV-2835-N, 2012 WL 12358929,

   at *3 n.8 (N.D. Tex. June 12, 2012) (internal quotation marks and citations omitted).

          For example, in Davenport v. Hamilton, Brown & Babst, L.L.C., 624 F. Supp. 2d 542

   (M.D. La. 2008), the court refused to remand a petition of intervention seeking an allocation of a

   fixed fund of attorneys’ fees among class action counsel. Id. at 543-44, 546-47. It found that the

   petition amounted to a new and separate civil action because “[t]his dispute is separate and

   distinct from the issues in the underlying litigation.” Id. at 546. In reaching this conclusion, the

   court emphasized that the outcome of the removed issue “will not change the plaintiffs’

   recovery.” Id. Similarly, in Scanlin, the court held that the question must turn on whether the

   issue presented was “completely different and separate from the central issue in the state court

   proceeding” or whether it would require the interpretation of an order previously entered by the

   state court, as well as whether the sparring parties were the same as in the state court, which

   suggests that the removed matter is merely ancillary to, or a continuation of, the prior state case.

   426 F. Supp. 2d at 248-50. Also instructive is Fox & Horan, in which the removed matter was a

   motion for attorneys’ fees filed by counsel for the plaintiff in an ongoing state court action for an

   accounting of a trust. 1992 WL 168261, at *1. The federal court found that the fee motion was

   “inextricably linked” to the state court action because the underlying action had been before the

   state court for “the last nine years” and the motion was based on the attorneys’ work in the state

   court action; it held that the motion was an “unsettled remnant of an old” controversy, thus




                                                    13
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 14 of 18 PageID #: 1035




   “ancillary to the [state court action] and not subject to removal” under 28 U.S.C. §1441. Id. at

   *2 (emphasis added) (internal quotation marks omitted).

           Applying these principles, federal courts have accepted jurisdiction over removed

   proceedings for garnishment or to enforce a judgement. E.g., Randolph v. Employers Mut. Liab.

   Ins. Co. of Wis., 260 F.2d 461, 463 (8th Cir. 1958) (“garnishment proceeding after final

   judgment is a civil action within the meaning of § 1441(a)”); Garcia, 71 F. Supp. 3d at 1187-88

   (garnishment is separate and independent action, and properly removed); Weiner v. Blue Cross

   of Maryland, Inc., 730 F. Supp. 674, 678 (D. Md. 1990), aff’d sub nom. Weiner v. Blue Cross &

   Blue Shield of Maryland, Inc., 925 F.2d 81 (4th Cir. 1991) (enforcement of Florida judgment in

   Maryland is procedure that requires initiation of independent action). By contrast, courts

   generally hold that “[m]otions aren’t removable.” Kuznar v. Kuznar, 775 F.3d 892, 895 (7th Cir.

   2015) (rejecting attempt to remove a summary judgment motion); Walker v. Gaetz, No. 16-cv-

   00569-SMY, 2016 WL 4523882, at *2 (S.D. Ill. Aug. 29, 2016) (remanding where notice of

   removal “improperly seeks removal of several motions challenging state court orders”).

   Nevertheless, the inquiry must be one of substance, not form, in that the federal court is not

   bound by the title that the state court has appended to the proceeding. Davenport, 624 F. Supp.

   2d at 546 (“the court should evaluate both the separate character of the sought-to-be-removed

   ‘civil action,’ as well as the other side of the coin-its connection to the overall litigation”).

   III.    ANALYSIS

           I find that the QSF Disbursal Motion is not a removable “civil action.” Far from being a

   separate, independent claim, the Motion amounts to the latest chapter – a quintessential

   “continuation” – of the ongoing Superior Court proceeding. The Motion raises an issue – how

   much of the segregated portion of the QSF is Deaton entitled to be paid for his share of the



                                                      14
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 15 of 18 PageID #: 1036




   attorneys’ fees from the JLF Kugel Mesh cases – that is inextricably intertwined with the

   proceedings over which the Superior Court has already presided, including ordering discovery

   and issuing preliminary rulings about Deaton’s fee entitlement. Further rulings on the issue

   would require the interpretation of these orders. Scanlin, 426 F. Supp. 2d at 248-49 (issue is not

   separate civil action if, among other things, its resolution requires “interpretation of an order

   previously entered by the state court”) (citing Richmond v. Allstate Ins. Co., 624 F. Supp. 235,

   237-38 (E.D. Pa. 1985)). The Motion directly implicates and threatens “violence” to the interests

   of the JLF Kugel Mesh clients and the other persons and entities still waiting to be paid from the

   segregated portion of the QSF, none of whom are “parties” to the Motion in this Court. Mid-

   century Ins. Co., 2012 WL 12358929, at *3 n.8 (to be an independent “civil action,” the matter

   must be “practically severable,” so as not to do “practical violence” to the interests of original

   parties) (internal quotation marks omitted); Davenport, 624 F. Supp. 2d 546 (dispute is not

   separate and distinct from issues in underlying litigation if removed issue will change plaintiffs’

   recovery). And while Bard/Davol may not have the right to the disbursal of QSF money, the

   QSF Disbursal Motion clearly impacts their interests in that the Superior Court accepted the

   Stipulation pursuant to which Bard/Davol retain the right to monitor the QSF administration and

   to weigh in on all QSF disbursements; confirming their ongoing interest is their appearance in

   the Superior Court when the QSF Disbursal Motion was filed to ensure that the proceedings

   would be conducted under seal.

           Thus, the QSF Disbursal Motion is far from “an independent controversy with some new

   and different party,” pitting just JLF against just Deaton, to resolve just their claims against each

   other.11 Wimbledon Fin. Master Funds, Ltd. v. Sage Group Consulting, Inc., 17 Civ. 6563 (AT),


   11
    JLF argues that the dispute would boil down to nothing more than a Deaton/JLF standoff if the Court ignores
   Deaton’s claim to reimbursement for his maintenance of Patton v. Johnson because that part of Deaton’s claim is

                                                          15
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 16 of 18 PageID #: 1037




   2017 WL 6034649, at *2 (S.D.N.Y. Nov. 21, 2017) (quoting Buford v. Strother, 10 F. 406, 407

   (C.C.D. Iowa 1881)). Rather, it is “inextricably linked[,]” ancillary, incidental, and auxiliary to,

   indeed deeply embedded in, the ongoing Superior Court action over which Justice Gibney has

   been presiding. See Fox & Horan, 1992 WL 168261, at *2. Further, it implicates the interests of

   all the Superior Court parties – JLF, its “co-counsel,” the JLF Kugel Mesh clients and

   Bard/Davol – who joined in the Stipulation that resulted in the 2016 creation of the QSF. See

   Scanlin, 426 F. Supp. 2d at 248-50 (fact that parties interested in removed matter are same as

   parties in state court case suggests that removed matter is merely ancillary to state case). JLF

   acknowledged as much when it specifically agreed in 2016 not only that the QSF would be

   established by order of the Superior Court but also that “the Fund shall remain subject to the

   continuing jurisdiction of [the Superior] Court,” pursuant to the applicable IRS regulations. ECF

   No. 12-1 at 3. Confirming that any disbursals from the segregated portion would require

   interpretation of the Superior Court’s intent in setting up the QSF with a segregated portion,

   Justice Gibney specifically ordered that the segregated $                           may be distributed only “upon

   further order of [the Superior] Court.” ECF No. 7-2 at 10.

              JLF is right that either it or Deaton could have filed a civil action limited to seeking a

   declaration of their respective rights pursuant to the fee-sharing contracts between them.12 If

   filed by Deaton against JLF in Rhode Island, JLF could probably remove such an action to this

   Court. However, that is not what JLF has removed. Rather, JLF is trying to use the removal


   frivolous. JLF may well be right that it is frivolous for Deaton to seek reimbursement for financing Patton v.
   Johnson out of the QSF. However, if Patton v. Johnson is set aside, the remaining Deaton claim ($                   ) still
   exceeds the amount calculated by the claims administrator as due and owing for attorneys’ fees from the segregated
   portion of the QSF ($             ), thereby reducing the money available to pay the JLF Kugel Mesh clients and
   others on their behalf. Further, it is not appropriate for this Court to decide that part of Deaton claim is frivolous
   when evaluating whether to remand; rather, the Court must settle the legal uncertainty over the viability of Deaton’s
   Patton v. Johnson claim in favor of Deaton’s characterization of it. Fox & Horan, 1992 WL 168261, at *2.
   12
        JLF points out that such a proceeding is underway in Texas. See supra n.3.

                                                               16
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 17 of 18 PageID #: 1038




   statute to bring to this Court a motion that is inextricably embedded in an ongoing Superior

   Court proceeding regarding the administration of the QSF, in which all interested parties are

   joined, as to which that court has already ordered discovery and issued other rulings affecting the

   outcome. Such a motion is not an independent “civil action” and cannot be removed pursuant to

   § 1441(a).

          A coda: if the Court were to accept that the QSF Disbursal Motion somehow amounts to

   an independent civil action, Deaton is right that remand would be required by the lack of

   diversity. See Fox & Horan, 1992 WL 168261, at *2 n.5 (court does not reach lack of diversity

   issue based on non-diverse entity’s interest in fee motion because removed matter is not a civil

   action). Davol has an ongoing interest in the proper administration of the QSF, which

   establishes it as potentially adverse to, and certainly not aligned with, the interest of its fellow

   Rhode Islander, Deaton, in the outcome of the QSF Disbursal Motion. See generally Northeast

   Fed. Credit Union v. Neves¸ 837 F.2d 531, 533 (1st Cir. 1988) (citizenship for diversity

   jurisdiction determined by domicile of the real party in interest).

   IV.    CONCLUSION

          Deaton’s motion to remand to state court (ECF No. 7) is hereby granted because this

   Court lacks subject matter jurisdiction over a removed motion that is not a “civil action”

   pursuant to 28 U.S.C. § 1441(a), as well as because, even if it were a civil action, diversity

   pursuant to 28 U.S.C. § 1332 is lacking because a Rhode Island individual (Deaton) and a Rhode

   Island entity (Davol) are aligned adversely to each other. Accordingly, this matter is hereby

   remanded to the Providence County Superior Court for further proceedings.




                                                     17
Case 1:20-cv-00078-WES-PAS Document 29 Filed 08/12/20 Page 18 of 18 PageID #: 1039




   ENTER:

   /s/ Patricia A. Sullivan
   PATRICIA A. SULLIVAN
   United States Magistrate Judge
   August 4, 2020




                                        18
